Citation Nr: 0737080	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis (rheumatoid and osteoarthritis), to include as due 
to Agent Orange exposure.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to December 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).

The claim for service connection for left knee arthritis is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  A generalized arthritis, to include rheumatoid and 
osteoarthritis, was not manifested during the veteran's 
active service or within one year thereafter, and such 
disorder is not shown to be related to his service., 
including as due to exposure to Agent Orange therein.

2.  A seizure disorder was not manifested during the 
veteran's active service or within one year thereafter, and 
is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for generalized arthritis (rheumatoid 
and osteoarthritis), including as due to Agent Orange 
exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303 3.307, 3.309 (2007).

2.  Service connection for a seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in December 2002 and December 2006 the veteran 
was notified of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The letters advised him that he 
should submit any medical evidence pertinent to his claims.  
While he did not receive timely notice regarding disability 
ratings or effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)), the decision below denies service 
connection, and neither the rating of a disability nor the 
effective dates of an awards is a matter for consideration.  
Hence, the veteran is not prejudiced by non-receipt of such 
notice.  

The veteran's service medical records (SMRs), pertinent VA 
and private records, as well as Social Security 
Administration (SSA) records have been secured.  He has not 
identified any pertinent records that remain outstanding.  
The Board has also considered whether a VA examination or 
medical opinion is necessary.  Because there is no evidence 
of generalized arthritis or seizure disorder or related event 
in service, and no competent evidence suggesting that such 
disorders might be related to the veteran's service, the 
Board finds that a VA examination for an advisory medical 
opinion is not necessary.  See 38 C.F.R. § 3.159 (c)(4).  
Accordingly, the Board will address the merits of these 
claims.

II.	Legal Criteria Factual Background, and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

Certain chronic diseases (including arthritis and seizure 
disorder) may be service connected on a presumptive basis if 
manifested to a degree of 10 percent within a prescribed 
period of time (one year for arthritis and seizure disorder) 
following discharge from service.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 






To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

Generalized arthritis:

The veteran's service included service in Vietnam during the 
Vietnam era.  His SMRs are silent for complaints, treatment, 
or diagnosis of a generalized arthritis. On service 
separation examination, clinical evaluation of the 
extremities was normal.  

There is no objective evidence in the record to the effect 
that arthritis (rheumatoid or degenerative) was manifested in 
the first postservice year.  It is not in dispute that the 
veteran now has arthritis (rheumatoid and degenerative).  An 
April 1999 letter from J. H., M.D., notes that the veteran 
has migratory polyarthritis (diagnosed in 1992), of both 
knees, both hands and PIP joints, and both elbows, and that 
in addition to rheumatoid arthritis, the veteran has a 
generalized osteoarthritis secondary to wear and tear joint 
changes.  Private records from Dr. K from February 2001 to 
September 2006; and VA records from November 2002 to April 
2007, as well as records considered in the SSA determination, 
all show ongoing treatment for rheumatoid arthritis and 
osteoarthritis.

Because the veteran's current migratory polyarthritis 
(rheumatoid) and degenerative arthritis were not manifested 
in service or in the first postservice year, service 
connection for such disability(ies) on the basis that they 
became manifest in service and persisted, or on a presumptive 
basis (as chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  

The veteran/his spouse contend that his arthritis is due to 
exposure to Agent Orange in Vietnam.  As the record shows 
that the veteran served in Vietnam, his exposure to Agent 
Orange is presumed.  However, arthritis (rheumatoid or 
degenerative) is not a listed disease under 38 C.F.R. 
§ 3.309(e).  As the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides in Vietnam is not warranted for diseases not 
listed in 38 C.F.R. § 3.309(e), the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply (See 68 Fed. Reg. 27630-27641 
(May 20, 2003)), and presumptive service connection for the 
veteran's arthritis based on Agent Orange exposure is not 
warranted.

The veteran may still establish service connection for 
arthritis by showing affirmatively, with competent (medical) 
evidence that the disability is related to his active 
service, to include Agent Orange exposure therein.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
However, he has not presented any competent evidence 
supporting this claim.  He has not submitted any medical 
opinion/medical treatise that relates his arthritis to 
service or to Agent Orange exposure.  While he has submitted 
medical literature regarding arthritis research, none 
includes a medical opinion relating his arthritis to 
herbicide exposure in service.  Because he and his spouse are 
laypersons, their own opinions in this matter are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Significantly, a lengthy interval between 
service and the initial manifestations of the veteran's 
arthritis is also evidence weighing against a finding that 
the arthritis is service connected.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied. 


Seizure disorder:

The veteran's SMRs are silent for complaint, finding, or 
diagnosis related to a seizure disorder.  There is no 
objective evidence in the record that shows or suggests that 
a seizure disorder was manifested in the first postservice 
year.  

In his July 2002 claim, he indicated that his seizures began 
in November 1997.  Records considered by SSA include a 
November 1997 record from Dr. J. H. which notes that the 
veteran had a seizure on October 7, 1997.  Subsequently, a 
subacute subdural hematoma was found.  An October 1998 record 
noted a history of seizure activity within the prior year.  
In light of the foregoing, service connection for a seizure 
disorder on the basis that it became manifest in service and 
persisted, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  

The veteran may still establish service connection for a 
seizure disorder by competent (medical) evidence that relates 
such disability to his service/an event therein.  See 
38 C.F.R. § 3.303.  However, he has presented no such 
evidence.  He reported that the onset of his seizure disorder 
was in 1997; and once again, it is noteworthy that a lengthy 
time interval between service and the initial postservice 
clinical manifestation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection.  See Maxson, supra.  As the 
veteran and his spouse are laypersons, their own opinions 
that his seizure disorder is related to service are not 
competent evidence.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence is against 
this claim.  Accordingly, it must be denied.


ORDER

Service connection for generalized arthritis (rheumatoid and 
osteoarthritis), to include as due to Agent Orange exposure, 
is denied.

Service connection for a seizure disorder is denied.
REMAND

The veteran's SMRs note that on a June 1968 examination he 
complained that his left knee "gives out occasionally".  In 
November 1968 he was seen for left knee complaints; 
specifically that his left knee kept giving out on him.  He 
was referred to the orthopedic clinic.  X-rays of the left 
knee were unremarkable.  The diagnosis was old healed 
osteochondritis medial condoyle left femur.  On December 1975 
service separation examination, the veteran reported a 
history of trick or locked knee; no pertinent diagnosis was 
made.  Postservice records from April 1999 to April 2007 
document the veteran has left knee arthritis.  .

The veteran has not been afforded a VA examination to 
determine the etiology of his current left knee disability.  
A examination/opinion is necessary if the evidence of record:  
(A)  contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B)  establishes that the veteran suffered an 
event, injury or disease in service; (C)  indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D)  does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  That 
is the situation here.  [Notably, the Court has emphasized 
that evidence indicating a disability may be associated with 
service is a low threshold requirement.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).]  Consequently, a VA 
examination for an advisory medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
veteran's current left knee disability.  
The examiner must review the claims file 
in conjunction with the examination, 
specifically noting service medical record 
reports of left knee complaints.  The 
examiner should provide an opinion as to 
whether the veteran's current left knee 
disability is at least as likely as not 
(i.e., a 50% or better probability) 
related to his service, and specifically 
the knee complaints noted therein.  The 
examiner must explain rationale for the 
opinion given. 

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
GEORGE. R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


